Citation Nr: 1731475	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  14-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to service connection for a migraine headache disorder.

3. Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.   

In June 2015, the Board denied service connection for TBI, migraine headaches, and psychiatric disorders, among other claims, and the Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Joint Motion for Partial Remand (JMPR), both parties agreed that a remand is warranted for a new VA examination.  The Court granted the JMPR in March 2017 and the matter has been returned to the Board.  The March 2017 JMPR and Court Order did not disturb the portion of the Board's decision that denied entitlement to service connection for back and right shoulder disorders and entitlement to a TDIU. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the terms of the March 2017 JMPR and Court Order, the Veteran is entitled to a VA TBI examination conducted by a neurologist, psychiatrist, physiatrist, or neurosurgeon.  

In May 2017, the Veteran's attorney stated that "as [they] understand it, there are no qualified physicians in the Black Hills Healthcare System to conduct a TBI exam" and requested that "the exam be conducted by a qualified physician in another VA healthcare system or by contract examiner."  She further stated that the Veteran is able to travel for the exam. 


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Medical Center, Black Hills Healthcare System, Fort Meade & Hot Springs, from July 2014 to the present.

2. Only AFTER obtaining the recent VA medical records, then schedule the Veteran for a VA TBI examination with a neurologist, psychiatrist, physiatrist, or neurosurgeon.  If an appropriate medical provider is not available at the Black Hills Healthcare System, schedule the Veteran for a TBI examination with a contract examiner or at the nearest VA healthcare system (again - only one of the specialists identified above qualified to perform TBI examinations).  

After a review of the claims file and completion of the TBI examination report, the examiner should respond to the following:

(a) Does the Veteran have a diagnosis of a TBI?  

(b) If a TBI is diagnosed, is it at least as likely as not (50 percent or greater probability) that the Veteran's TBI began in or is otherwise related to service? The examiner should address the Veteran's in-service fall off a ladder in September 1970.  

(c) If the examiner determines that the Veteran has a diagnosis of a TBI that is related to service, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is etiologically-related to the diagnosed TBI?

(d) If the examiner determines that the Veteran has a diagnosis of a TBI that is related to service, is it at least as likely as not (50 percent or greater probability) that any diagnosed migraine headaches disorder is etiologically-related to the diagnosed TBI?

3. After completion of the above, the AOJ should readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




